Citation Nr: 0635512	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for grand mal 
epilepsy, currently evaluated as 80 percent disabling.

2.  Entitlement to an initial evaluation in excess of 30 
percent for memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel
INTRODUCTION

The veteran had active service from February 1957 until 
February 1960.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from May 2002 and August 2002 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.  

The May 2002 rating decision, in pertinent part, increased 
the evaluation for grand mal epilepsy from 10 percent to 20 
percent, effective November 16, 2001, the date of receipt of 
the claim.  Further, after review by the Appeals Management 
Center (AMC), an October 2005 rating decision increased the 
evaluation for grand mal epilepsy from 20 percent to 80 
percent, effective November 16, 2001.  

Regarding memory loss, the August 2002 rating decision 
granted the veteran's claim for service connection for memory 
loss and assigned a 10 percent evaluation, effective from 
November 16, 2001.  In an August 2003 supplemental statement 
of the case decision, the RO increased the evaluation for 
memory loss from 10 percent to 30 percent, effective November 
16, 2001.

A video conference hearing was held in July 2004.  The 
transcript of this hearing is of record.

This matter was previously before the Board in October 2004 
and was remanded for further development.


FINDINGS OF FACT

1.  The veteran's service-connected grand mal epilepsy is 
manifested primarily by episodes of brief loss of 
consciousness lasting for seconds; the competent evidence 
does not show that he experiences convulsions with loss of 
consciousness, nor symptoms equivalent to at least 1 major 
seizure per month.

2.  Throughout the rating period on appeal, the veteran's 
memory loss has been productive of complaints of 
forgetfulness and inattentiveness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 80 percent 
for grand mal epilepsy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§  4.1, 4.3, 
4.7, 4.121, 4.124a, Diagnostic Codes 8910 (2006).

2.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for memory loss have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.130, Diagnostic Code 9326 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include increased rating claims.

Regarding the claim for increased rating for grand mal 
epilepsy, VA satisfied its duty to notify by means of 
November 2001 and November 2004 letters to the veteran.  The 
letters informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was requested to submit any 
relevant evidence in his possession to VA.  

The above notice letters did not set forth the relevant 
diagnostic code for the disability at issue, nor apprise the 
veteran that an effective date would be assigned in the event 
of an award of the benefit sought.  However, this is found to 
be harmless error.  Indeed, the August 2002 Statement of the 
Case (SOC) included such information by listing the rating 
criteria for all possible schedular ratings for major and 
minor epileptic seizures.  Further, as an increased rating is 
not awarded herein, any notice deficiency as to the 
assignment of an effective date is rendered moot.

Regarding memory loss claim, the veteran is appealing the 
initial rating assignment as to this disability.  Because the 
August 2002 rating decision granted the veteran's claim of 
entitlement to service connection for memory loss associated 
with grand mal epilepsy, such claim is now substantiated.  
His filing of a notice of disagreement as to the August 2002 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The January 2003 SOC, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating memory loss (38 
C.F.R. § 4.130, DC 9326), and included a description of the 
rating formula for all possible schedular ratings under that 
diagnostic code.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the initial 
evaluation that the RO assigned.  Therefore, the Board finds 
that the appellant has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue.  

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on this matter, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(finding where the Board addresses a question that has not 
been addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for an increased initial 
rating, any question as to the appropriate effective date to 
be assigned in the event of award of an increased rating is 
rendered moot.   

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
the VCAA notice requirement be accomplished prior to an 
initial unfavorable AOJ adjudication.  Because complete VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the epilepsy claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant was not completed prior to the 
first AOJ adjudication of the claim, the case was 
readjudicated thereafter, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a), 
38 C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, including testimony from 
a July 2004 video conference hearing.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, an appeal from 
the initial assignment of a disability rating, such as the 
veteran's memory loss claim, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

I.  IR- grand mal epilepsy

As noted above, an October 2005 rating decision increased the 
veteran from a 20 percent evaluation to an 80 percent 
evaluation for grand mal epilepsy, effective November 16, 
2001.  38 C.F.R. § 4.124a, Diagnostic Code 8910 (2006).  The 
Board notes that the October 2005 rating decision reads that 
"grand-mal epilepsy" is subject to compensation, but it 
lists the diagnostic code as 8911 (petit mal epilepsy) 
instead of 8910.  The Board finds that this is harmless error 
because both grand mal and petit mal epilepsy are evaluated 
using the "General Rating Formula for Major and Minor 
Epileptic Seizures" as set forth by 38 C.F.R. § 4.124a.    

Under the general rating formula for major and minor 
epileptic seizures, an 80 percent rating is assigned for 
grand mal epilepsy averaging at least 1 major seizure in 3 
months over the last year; or more than 10 minor seizures 
weekly.  A 100 percent rating requires an average of at least 
1 major seizure per month over the last year.  

In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121.  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head, or sudden jerking movements of the arms, trunk, or 
head, or sudden loss of postural control.  In the presence of 
major and minor seizures, the rating will be based on the 
predominant type of seizure.  38 C.F.R. § 4.124a, Notes (1) 
and (2).

After applying the facts in this case to the criteria set 
forth above, the Board finds that the level of symptomatology 
caused by the appellant's grand mal epilepsy more nearly 
approximates the currently assigned 80 percent disability 
evaluation.  The objective clinical evidence of record does 
not reveal that the veteran averages 1 major seizure per 
month.  Rather, upon VA examination in September 2005, the 
examiner stated that he had not had a grand mal seizure for 
more than 40 years.  However, he has had partial seizures, as 
told to him by his wife.  In fact, he was observed to have 3 
periods, of about 10 seconds each, where he seemed absent and 
inattentive during the examination.  

Furthermore, the appellant has not alleged that he has had 
"major" seizure.  Indeed, in an August 2005 addendum to the 
April 2005 VA examination, it was noted that the veteran, by 
his own admission, has not lost consciousness from an 
epileptic seizure in over 40 years.  The addendum noted that 
drug treatment has prevented him from having such a seizure 
even though a recent EEG shows intermittent spike and wave 
activity that is diagnostic of a generalized seizure disorder 
and likely accounts for his difficulty concentrating.  Based 
on the above, the Board finds that the 80 percent rating in 
effect throughout the rating period on appeal contemplates 
the functional impairment discussed above.

In conclusion, appellant has brief episodes of loss of 
consciousness, which are consistent with, or equivalent to, 
minor petit mal seizure activity, not a major seizure 
involving convulsions.  Thus, the criteria for a 100 percent 
schedular rating have not been more nearly approximated, as 
the clinical evidence of record is overwhelmingly negative in 
this regard.  38 C.F.R. §§ 4.7, 4.121, 4.124a, Diagnostic 
Codes 8910.  The evidence of record shows that the disability 
picture for the veteran's service-connected grand mal 
epilepsy is appropriately reflected by the 80 percent rating.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  IR- memory loss

The veteran's service-connected memory loss associated with 
grand mal epilepsy is currently rated as 30 percent disabling 
under Diagnostic Code 9326 for dementia due to other 
neurologic or general medical conditions (endocrine 
disorders, metabolic disorders, Pick's disease, brain tumors, 
etc.) or that are substance-induced (drugs, alcohol, 
poisons).  These disabilities are rated as mental disorders 
under Diagnostic Code 9440.

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  The next-higher 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Codes 9326.

The Board has reviewed the evidence of record and finds that 
the veteran's disability picture is consistent with the 
presently assigned 30 percent evaluation and that a higher 
rating is not warranted, as discussed below.

Regarding occupational functioning, the veteran reported, in 
the September 2005 VA examination, working a paint company 
from 1961 until 1968.  Then, a September 2001 
neuropsychological evaluation revealed that he worked as a 
station engineer from 1968 until retiring in 1993.  The 
examiner noted, on the September 2005 examination report, 
that the veteran has been married for 45 years and he 
described his wife as his best friend.  It was also noted 
that the veteran enjoys fishing with his son so that they can 
spend time together.   Based on the foregoing, the evidence 
of record does not demonstrate that the veteran's memory loss 
symptomatology has limited his social functioning to the 
extent that the next-higher 50 percent evaluation would be 
appropriate.  The above evidence demonstrates that the 
veteran has had a long history of stable employment and 
little, if any, social impairment. 
 
The Board acknowledges the veteran's symptoms of memory loss.  
For about the past decade, the veteran has repeatedly 
complained of forgetfulness and similar memory loss symptoms.  
A May 2001 progress note and VA examination reports from 
March 2003, April 2005, and September 2005 report the 
veteran's memory loss complaints.  Specifically, the April 
2005 and September 2005 VA examinations show that the veteran 
had good or no difficulty with long-term memory, but he 
suffers from poor short-term recall such as remembering 
immediate phone conversations with his son.  In making its 
decision, the Board finds that these symptoms have been 
accounted for in his current 30 percent evaluation.

The Board also acknowledges that at the September 2005 
examination, the veteran's spouse reported that during 
conversation, the veteran will switch topic often.  However, 
the examiner reported the veteran's speech was clear and 
coherent.  The Board determines that the symptomatology 
described above is appropriately accounted for by the 30 
percent rating presently in effect.  

Based on all of the foregoing, the Board finds that the 
veteran's disability picture is not more closely approximated 
by the next-higher 50 percent rating under Diagnostic Code 
9326.  In finding support for its decision, the Board further 
relies on the Global Assessment of Functioning (GAF) scores 
of 50 and 60 indicated upon VA examination in April 2005 and 
September 2005, respectively.  

In brief, GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  
According to the DSM-IV, a GAF score of 61 to 70 indicates 
the examinee has some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates the 
examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates the examinee has serious symptoms or a 
serious impairment in social, occupational, or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, 46-47 (1994).

Upon review of the evidence, the Board places a greater 
probative value on the September 2005 GAF score.  The April 
2005 GAF score was provided in an August 2005 addendum, 
almost four months after the examination had been completed, 
and without any rationale for such score.  It was not stated 
if the claims folder had been reviewed.  Further, the 
examination was conducted by a physician and acknowledged by 
an endocrinologist.  In contrast, the September 2005 
examination was conducted by a psychiatrist, who cited the 
claims folder, medical records in CPRS, and an interview with 
the veteran as sources of information.  The psychiatrist also 
supported the GAF score by commenting that the veteran's 
memory deficit associated with his seizures has caused a low 
moderate impairment in social and family functioning.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (stating that 
a factor for assessing the probative value of a medical 
opinion includes the thoroughness and detail of it).  
Additionally, the Board finds the GAF score of 60 to be more 
consistent with the evidence of record.  As such, that April 
2005 GAF score of 50 is found to be less probative, for the 
reasons previously discussed, than the score of 60 recorded 
in September 2005.

In conclusion, the evidence of record shows that the 
disability picture for the veteran's service-connected memory 
loss is appropriately reflected by the 30 percent rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Extraschedular

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.




ORDER

Entitlement to an evaluation in excess of 80 percent for 
grand mal epilepsy is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for memory loss is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


